Citation Nr: 0533306	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-12 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
eye blindness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to June 
1955.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a January 2003 rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was remanded by the Board in October 2004 for 
additional development.  That development having been 
completed, the case is now ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's claim for service connection for left eye 
blindness was previously denied by the RO in an unappealed 
rating decision dated in October 1986.

3.  The additional evidence submitted since the October 1986 
rating decision is new in that it has not been previously 
considered, but it is not material in that it does not relate 
to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 1986 rating decision which denied service 
connection for a left eye blindness disorder is final.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 
19.192 (1986); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for left eye blindness, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
December 2002, April 2003 and January 2005 that told him what 
was necessary to for his claim to be granted.  In addition, 
by virtue of the rating decision on appeal, the statement of 
the case (SOC) and the Supplemental Statements of the Case 
(SSOCs), he was provided with specific information as to why 
his claim seeking to reopen a claim of entitlement to service 
connection for left eye blindness was being denied, and of 
the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's December 2002, April 2003, and January 2005 letters 
notified the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  The December 2002 and January 2005 
letters also specifically addressed what was necessary for 
the veteran to reopen his claim on the basis of new and 
material evidence.

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to tell VA about any 
additional information or evidence that he wanted VA to try 
to obtain.  The January 2005 letter advised him to tell VA if 
he had any other evidence that he thought would support his 
claim.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159(b)(1) by way of the July 2005 SSOC.  The 
Board finds that the requirements of the fourth notice 
element have been met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial VCAA notice was made 
prior to the rating decision and therefore, VA has complied 
with the requirements of Pelegrini.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records and VA treatment records.  
The RO attempted to obtain VA treatment records from the VA 
Medical Center (VAMC) in Chicago, Illinois dated from 1970 
to1975, but there were no such records found.  The veteran 
has not indicated that there is additional evidence available 
that is obtainable.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  New and Material Evidence

Entitlement to service connection for left eye blindness was 
previously denied by the RO in a decision dated in October 
1986.  Service connection was denied because there was no 
evidence of a disability or injury to the eye in service and 
no evidence of a  link between the veteran's current left eye 
blindness and his service.  Decisions of the RO are final, if 
not appealed.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1986); currently 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005); and may be reopened only by the submission of new and 
material evidence.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).  "New" evidence means 
evidence "not previously submitted to agency 
decisionmakers"  38 C.F.R. § 3.156(a) (2005).  "Material" 
evidence means "evidence that, by itself or when considered 
with previous evidence of record, related to an unestablished 
fact necessary to substantiate the claim".  Id.  In order to 
be "new and material" evidence, the evidence must not be 
cumulative or redundant, and "must raise a reasonable 
possibility of substantiating the claim."  Id.  When 
determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1991).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.

If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108 
(West 2002).  "The Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence has not been 
submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Evidence offered since the claim was denied in October 1986, 
which consists of VA treatment records, is new, in that it 
has not been previously considered.  The specific statements 
in the treatment records, that the veteran injured his eye in 
service, however, are not new, and are merely cumulative of 
evidence previously offered.  There is no medical opinion 
relating current eye disability to the veteran's service; 
rather the statements are merely recitations of medical 
history provided by the veteran and are unenhanced by any 
opinion relative to the relationship between service and the 
currently diagnosed eye disability.  None of the new evidence 
addresses the reason for the October 1986 denial.  There has 
been no new evidence submitted that suggests the veteran 
injured his eye in service or suffered from an eye disability 
in service, nor is there any evidence that suggests a link 
between the veteran's service and his current eye disability, 
other than the treatment notes that are based on the 
veteran's report of his medical history.  This medical 
history is not supported by the record and is not new in any 
event, since it duplicates evidence previously submitted and 
considered.  The Board notes that the RO attempted to obtain 
VA treatment records from 1970 to 1975 but was told there 
were no such records.  Therefore, there is not sufficient 
evidence to reopen the claim.  The new evidence does not 
directly address the specified reasons for the earlier denial 
of service connection and does not directly address 
unestablished facts that are necessary for the claim to be 
substantiated.  Accordingly, the Board concludes that the 
appellant has not submitted new and material evidence to 
reopen the claim of service connection for left eye 
blindness.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).


ORDER

New and material evidence not having been submitted, the 
request to reopen a claim of entitlement to service 
connection for left eye blindness is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


